Exhibit 10.8B

 

Performance Factors for Executive Officers for Performance Share Units

 

•                  Cumulative earnings per share: 60%

•                  Average return on invested capital: 15%

•                  Accomplishment of leadership initiatives, including (but not
limited to) strategic direction, company growth, talent development, enterprise
management and portfolio management: 25%

 

Additional payout based on return on invested capital (ROIC):  Up to 30%

 

Under the Performance Share Unit Plan for Textron Employees, participants are
awarded a number of performance share units that are payable in cash at the end
of the respective three-year performance cycle.  The payout is determined by
multiplying the number of performance share units earned by the then current
market value of Textron common stock at the end of the performance period. The
number of performance share units earned by Executive Officers at the end of the
three-year performance cycle is determined by the Board of Directors upon the
recommendation of the Organization and Compensation Committee (the “Committee”),
and are based on the factors listed above for each cycle commencing with the
2005-2007 cycle.

 

Failure to attain a minimum EPS performance level (70% of target) will result in
the failure to earn any performance share units related to the EPS portion of
the award.  Attainment between the minimum and maximum EPS targets will result
in earning a portion of the performance share units related to the EPS portion
of the award as defined by a pre-established mathematical formula. The Committee
may determine an award less than that determined by the formula but may not
determine an award more than that derived by the formula.

 

With respect to the ROIC target, if enterprise-wide ROIC averages 100 basis
points or more above the WACC (weighted average cost of capital) over the
performance period, then this portion of the award will be earned.  If the
difference between ROIC and WACC is between 0% and 1%, then a pro rata portion
of this amount is earned.  In addition, participants have an opportunity to earn
up to an additional 30% for achieving ROIC stretch targets.

 

Performance share units related to one or more leadership initiatives will be
earned only as determined by the Committee and may not exceed more than 100% of
the value of such units.

 

--------------------------------------------------------------------------------